Citation Nr: 1454024	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  03-01 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include secondary to tinnitus.  

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant; K. M-C.



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1974.  

The question of entitlement to service connection for an acquired psychiatric disorder initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  After remanding the matter several times, the Board denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD, in November 2013.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  

In an April 2014 order, the Court granted a joint motion for remand, which cited the Board's failure to adequately explain its consideration of the June 2005 VA examiner's opinion, particularly as that opinion related to questions of entitlement to service connection on theories of aggravation and secondary service connection.  Subsequently, the Veteran submitted additional evidence accompanied by a waiver of agency of original jurisdiction review.  38 C.F.R. § 20.1304(c) (2014).  

Separately, in a May 2014 administrative decision, the RO found that the Veteran's hepatitis was due to his own willful misconduct, specifically addiction to heroin and use of shared needles.  The Veteran submitted a timely July 2014 notice of disagreement.  In so doing it was argued that if service connection for an acquired psychiatric disorder is granted, service connection for hepatitis C based upon the Veteran's self-medication for the psychiatric disorder may be granted on a secondary basis.  In an August 2014 letter, the RO acknowledged receipt of the notice of disagreement and noted that the issue of entitlement to service connection for hepatitis C was intertwined with the pending appeal and will be addressed by the Board.  Notably a statement of the case has not yet been issued.  

The Veteran and his case manager, K. M-C. testified before a Veterans Law Judge at a December 2005 videoconference hearing.  A transcript of the hearing is associated with the claims file.  In July 2011, the Board notified the Veteran that the Veterans Law Judge who conducted the December 2005 hearing was no longer employed by the Board.  The Veteran requested a new hearing, and a hearing was scheduled for October 2012.  In correspondence received by the RO in October 2012, the Veteran indicated that he wished to cancel his hearing.  Accordingly, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2014).  

In addition to the paper claims file, there are documents associated with the Veteran's paperless files in Virtual VA and the Veterans Benefits Management System (VBMS), including additional records pertinent to the present appeal located in Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary because there is insufficient evidence to make a decision on the claim of entitlement to service connection for an acquired psychiatric disorder.  In this regard, the AOJ must ask the Veteran to provide additional details on the claimed stressors that might allow VA to verify their occurrence.  Specifically, with respect to the alleged stressor of seeing a man "cut in half," which the Veteran described in February 2005 as occurring at Fort Carson in 1972, he must be asked to provide the name of the person injured, if known, and a more precise estimate as to when the incident occurred.  The appellant must also provide additional information concerning his allegation that he was kicked in the head by a commissioned officer and harassed while on active duty.  Any indicated research should then be conducted.  The appellant is advised that for a diagnosis based on a noncombat stressor corroboration of the stressor is required, and his statements by themselves cannot as a matter of law establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Additionally, although multiple attempts have been made to provide a VA examination the Veteran repeatedly failed to report to the scheduled examinations.  An examination of the Veteran is in order, and the Board finds that an additional attempt to conduct an examination is warranted.  The Veteran is strongly encouraged to report for the VA examination.  38 C.F.R. § 3.655 (2014).  The appellant is reminded that while VA has a statutory duty to assist a claimant in developing evidence pertinent to a claim, he has a duty to assist and cooperate with VA in developing evidence.  Simply put the duty to assist is not a one-way street.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  Finally, as the claim is being remanded, the AOJ should make appropriate efforts to obtain any recent treatment records, with the assistance of the Veteran and his representative, as needed.  

As noted above, the Veteran filed a timely notice of disagreement regarding entitlement to service connection for hepatitis C, and the RO has not issued a statement of the case.  Therefore, the claim must be remanded for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his representative a letter requesting that he provide additional details regarding his claimed stressors, including with respect to the claimed stressor witnessing a man "cut in half," the name of the person injured, if known, and a more precise estimate as to when the incident occurred, such as a month (or months) and year.  He should also provide additional pertinent details regarding the alleged incident when he purportedly was kicked in the head, and harassed while on active duty.  The Veteran should also be asked to identify any recent treatment for the claimed disorders, including the location of any VA treatment after October 2011, and any private treatment since September 2014.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA.

2.  After allowing an appropriate time for response from the Veteran, if he provides additional details regarding any of the claimed stressors, conduct any indicated research necessary to verify the claimed stressor.  If the details provided are insufficient to warrant such research, the Veteran and his representative should be appropriately informed.  

Obtain any identified treatment records and associate them with the claims, Virtual VA, or VBMS file.  If the AOJ cannot locate any identified records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3.  After completing the development above and after any additional records are obtained and associated with the claims, Virtual VA, or VBMS file, and irrespective whether or not any additional records are obtained, schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist at the closest available VA medical facility.  If it is not feasible to conduct the VA examination at the closest VA medical facility, the AOJ must attempt to arrange a fee basis or QTC examination by a psychiatrist or a psychologist.  The examiner is to be provided access to the claims file, a copy of this Remand, and Virtual VA and VBMS records.  The examiner must specify in the report that the claims file, as well as any Virtual VA and VBMS records have been reviewed.  If the Veteran fails to appear for the scheduled examination, appropriate attempts should be made to schedule a telephone interview with the appellant, and the examiner should provide the requested opinions based on the evidence of record and the information provided in any telephone interview.  All scheduling attempts and notifications to the Veteran should be documented in the claims, Virtual VA, or VBMS file.  The examiner is asked to:  

(a)  Provide a diagnosis for all psychiatric disorders identified.  If PTSD is diagnosed, the examiner must identify the specific stressor upon which the diagnosis is based as well as the evidence which independently corroborates the claimed stressor used to diagnose the disorder.  If PTSD is not diagnosed, the examiner must explain why the Veteran does not meet the criteria for such a diagnosis.  

(b)  Provide the following opinions:  

(i)  Regardless of any lack of documentation in the claims file of the alleged assault, does the evidence, including any evidence reflecting behavior changes around the time of the alleged incident, indicate that the Veteran likely experienced the alleged assault described as being kicked in the head?

(ii)  Is it at least as likely as not, i.e., is there a 50 percent probability or greater, that any diagnosed psychiatric disorder had its onset during or was caused by the Veteran's military service, including the alleged assault by a commissioned officer?  

(iii)  If not, is it more likely than not, i.e., is there more than a 50 percent probability, that any diagnosed psychiatric disorder is due to a 1992 or 1993 postservice back and neck injury and/or subsequent unemployment?  

(iv)  If the answer to the question in paragraph (ii) is negative, is it at least as likely as not that any diagnosed psychiatric disorder is caused by the Veteran's service-connected tinnitus?  If not, is it at least as likely as not that any diagnosed psychiatric disorder is permanently aggravated by his service-connected tinnitus?  If so, to what extent?

(c)  Provide a fully reasoned rationale for any and all opinions offered, including discussion of the facts of this case and any medical studies or literature relied upon.  The examiner must specifically comment on the June 2005 VA examination report and the August 2014 opinion of Dr. G.A.B., in addition to all other relevant records.  The examiner is to discuss the relationship, if any, of any psychiatric disorder and in-service substance abuse.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.  

If the examiner concludes that an opinion cannot be offered without resort to mere speculation, the examiner must address whether research in the medical literature might assist him/her in providing the medical opinion requested in this matter, and if so, such research in the medical literature must be conducted.  The examiner must also indicate whether any use of the phrase "without resorting to mere speculation" reflects the limitations of knowledge in the medical community at large as opposed to the limits of his/her knowledge and expertise in particular.  If after the above factors are taken into consideration, the examiner still continues to find that an opinion cannot be offered as to whether the Veteran's psychiatric disorder is related to service he/she must provide the basis for the conclusion.

4.  After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this Remand.  Ensure that the examiner documented his or her consideration of the claims file and Virtual VA and VBMS records.  If the report is deficient in any manner, implement corrective procedures at once.

5.  After completion of the above and any additional indicated development, readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board.  

6.  After completion of the above and any additional indicated development, provide the Veteran and his representative a statement of the case, accompanied by notification of appellate rights, addressing the issue of entitlement to service connection for hepatitis C.  If the Veteran timely perfects an appeal, the matter should be returned to the Board for appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



